 1

 2                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 3                                      SACRAMENTO DIVISION

 4 UNITED STATES OF AMERICA,                                  No. 2:19-cv-547 LJO EPG

 5                   Plaintiff,                               ORDER CONTINUING
                                                              NOVEMBER 4, 2019 INITIAL
 6 v.                                                         SCHEDULING CONFERENCE AND
                                                              VACATING OCTOBER 28, 2019
 7 STATE WATER RESOURCES CONTROL                              JOINT SCHEDULING REPORT
   BOARD & STATE WATER RESOURCES                              DEADLINE PENDING
 8 CONTROL BOARD CHAIR E. JOAQUIN                             RESOLUTION OF MOTION TO
   ESQUIVEL, in his official capacity,                        DISMISS
 9
               Defendants.                                    (ECF No. 23)
10

11           This matter is before the Court on a stipulated request by Plaintiff, the United States of
12 America (“Plaintiff”) and defendants State Water Resources Control Board (the “Board”) and

13 Board Chair Joaquin Esquivel, in his official capacity (together with the Board, “Defendants”), to

14 continue the November 4, 2019 Initial Scheduling Conference and vacate the parties’ October 28,

15 2019 deadline to submit a joint scheduling report pending the Court’s resolution of Defendants’

16 motion to dismiss. Having found good cause therefore, the request is GRANTED and it is hereby

17 ORDERED:

18           1. The Initial Scheduling Conference currently set for November 4, 2019 is continued
19                until after the Court rules on Defendants’ motion to dismiss, at which time the Court
20                will set a new date;
21           2. The parties’ current October 28, 2019 deadline to submit a joint scheduling report is
22                vacated.
23
     IT IS SO ORDERED.
24

25       Dated:     October 25, 2019                                /s/
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                                                                          1
     JOINT SCHEDULING REPORT
     U.S. v. State Water Resources Control Board, 2:19-cv-547 LJO EPG
